IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES TALBERT : CIVIL ACTION
v. NO. 18-5112
CORRECTIONAL DENTAL
ASSOCIATES, et al.
MEMORANDUM
KEARNEY, J. June 27, 2019

In the past few years, Philadelphia inmate Charles Talbert has sued state actors, including
state prison officials, in this Court dozens of times. With no apparent income other than an
infrequent nuisance settlement, he regularly obtains pauper status and pro se files suit after his
frequent interactions with police, witnesses, prison officials, and prison medical professionals.
Having reviewed dozens of his complaints, and having evaluated his oral presentations, we do not
doubt he suffers from a variety of real and perceived illnesses. He obtains medical care in state
prisons before he is released. But when he returns to state prison, he allegedly does not get the
care he steadfastly believes he is entitled under the Eighth or Fourteenth Amendment and
otherwise attributes almost all conduct by state prison officials or prison medical professionals to
retaliation for his earlier dismissed lawsuits or grievances. He then sues more state actors and
prison medical professionals. We now again face these types of allegations against the prison
medical system, a doctor and a nurse in a Philadelphia prison which recently housed him. After
careful study, we today again dismiss his claims as his challenges to medical decisions and wishes

for better care do not do not state a constitutional claim.
I. Allegations!

During his pretrial detention in a Philadelphia prison, Charles Talbert continued to suffer
from: “(A) oral infection, cavities, and required anesthetic oral surgery; (B) irritable bowel
syndrome, chronic lower-back muscle spasms, high cholesterol and/or triglycerides; and (C)
anxiety, depression, post traumatic stress, and insomnia.”? Philadelphia contracts with a private
entity to provide medical care to its inmates. Corizon Health, Inc. (“Corizon’’) provides medical
care to inmates in Philadelphia prisons.? Mr. Talbert challenges the medical care Corizon and its
employees provided during his nearly seven-month detention from September 2018 to April 2019.4

From September 29, 2018 to April 15, 2019, Mr. Talbert “filed numerous sick call
request[s] to Corizon complaining about: (A) irritable bowel syndrome; and (B) chronic lower-
back spasms.” As to his lower-back spasms, Mr. Talbert alleges Sigy George, a nurse practitioner,
“deprived [Mr. Talbert] a prescription for Flexiril,” a muscle relaxant, on various dates throughout
October and November 2018.° On October 18 and November 6, Defendant Siddharth Sagreiya, a
medical doctor, “deprived [Mr. Talbert] of a prescription for Flexeril muscle-relaxants.”” On
November 12, 2018, Dr. Sagreiya “finally prescribed [Mr. Talbert] Flexeril for his back.’”®

Mr. Talbert alleges similar conduct relating to his irritable bowel syndrome. On October
10, 2018, nurse Mr. George “only prescribed [Mr. Talbert] two (2) days worth [of] Immodium
capsules, for his irritable bowel syndrome.”? On November 12, 2018, Dr. Sagreiya “finally
prescribed [Mr. Talbert] .. . Immodium for his chronic bowel movements.”!° Mr. Talbert “filed
grievance forms against both George and Sagreiya for delaying and depriving him required care

and treatment.”!!

Mr. Talbert also claims Dr. Sagreiya prescribed him asthma treatment “intend[ing] to

worsen [his] abnormal heart condition, in retaliation [for him] exercising his right to sue him in a
prior lawsuit.”!? On October 18, 2018, Dr. Sagreiya discussed an EKG report with Mr. Talbert,
“which demonstrated [Mr. Talbert] having an ‘abnormal’ heart condition.”'? But to treat Mr.
Talbert’s asthma, “[Dr.] Sagreiya prescribed . . . Xopenex HFA, a known inhaling device to
physicians, that causes severe heart conditions, and/or, death.”!4 Mr. Talbert alleges “[Dr.]
Sagreiya intentionally and maliciously withheld this vital information from [him], knowing of his
pre-diagnosed heart condition, and told [him] to take the Xopenex every six (6) hours.”!> Mr.
Talbert used the inhaler “as prescribed and began to feel tightness in his chest,” causing him to
“read the ‘Patient Information’ pamphlet, which indicated why he was having such tightness.”!¢

Mr. Talbert claims he had “an implied-in-law contract with all Defendants, where such
contract had been created through the PDP ‘Inmate Handbook.’”!’ Mr. Talbert describes the
Inmate Handbook as promising the City will afford inmates treatment “comparable in quality to
the care and treatment [he] received while not imprisoned.”!® Mr. Talbert also invokes
Defendants’ “Constitutional duty to provide [him] with timely, and adequate care and treatment,
for his serious medical, dental, and behavior[al] health issues.”

Mr. Talbert alleges Dr. Sagreiya and Mr. George “breached an implied contract . . . as well
as violated [his] Fourteenth Amendment right to timely and adequate medical care and
treatment.””° We liberally construe Mr. Talbert’s complaint as bringing claims against Corizon,
Dr. Sagreiya, and Mr. George, for deliberate indifference to a serious medical need and breach of
contract. We also construe Mr. Talbert’s complaint as alleging First Amendment retaliation by

Dr. Sagreiya. We do not today address or opine on Mr. Talbert’s various claims against other

Defendants which are not the subject of this motion to dismiss,
II. Analysis

Corizon, Dr. Sagreiya, and Mr. George move to dismiss Mr. Talbert’s amended
complaint.2! We grant their motion in the accompanying Order.

Inmates have a constitutional right to adequate medical care.” “In order to state a
Fourteenth Amendment claim of inadequate medical attention upon which relief may be granted,
a plaintiff must allege that a defendant acted with deliberate indifference to his serious medical
needs.”

A. Mr. Talbert fails to plead a Corizon policy or custom.

Mr. Talbert claims all Defendants, including Corizon, “had a Constitutional duty to provide
[him] with timely, and adequate care and treatment, for his serious medical, dental, and
behavior[al] health issues.”’4 Corizon argues Mr. Talbert has failed to allege a Corizon
policymaker implemented a policy or custom in violation of the Constitution.”

“Corizon is a private corporation. It has a contract with the Philadelphia Prison System to
provide healthcare for inmates.””° “It is well-settled that Corizon cannot be held responsible for
the acts of its employees under a theory of respondeat superior or vicarious liability.”*” To survive

a motion to dismiss, Mr. Talbert knows he must sufficiently plead the existence of “a

relevant Corizon policy or custom, and that the policy caused the constitutional violation he

alleges.”28

We must dismiss section 1983 claims against a medical provider entity if the Plaintiff fails
to allege either a policy or custom of a policymaker.”? Mr. Talbert alleges various discrete acts of
Corizon employees exercising medical judgment. These include, for example, Dr. Sagreiya and
Nurse Practitioner George prescribing Mr. Talbert medications for his asthma, back, and bowels.

We do not divine any allegations implicating a Corizon policy or practice. The only practice Mr.
Talbert describes is the prison’s sick call process.°° If anything, his allegation speaks to Corizon’s
maintenance of a procedure to respond to inmate needs and requests for medical treatment.

Judge Pappert confronted similarly deficient allegations of a Corizon policy or practice in
Brower v. Corizon Health Services, Inc.*! In Brower, a pro se inmate sued Corizon, the City of
Philadelphia, a former prison commissioner, and a nurse practitioner, claiming they violated his
Eighth Amendment right to adequate medical care by failing to provide requested medical items,
including changed tubing “to prevent kidney or bladder infections.”** Judge Pappert found the
inmate “failed to allege the existence of any policy or custom which caused his injury,” and
explained:

While his complaint alleges that both Corizon and the City failed to give him adequate

medical care, nowhere does he allege that such failure resulted from the implementation of

a policy or custom. Brower additionally fails to allege who the policymaker is for both

Corizon and the City. In the absence of allegations supporting the existence of a policy or

custom and identifying a policymaker, Brower’s claims against Corizon and the City fail.”

Mr. Talbert similarly fails to name a Corizon policymaker or allege a policy or custom

causing his alleged harm. We must therefore dismiss Corizon.

B. Mr. Talbert fails to plead Dr. Sagreiya and Nurse Practicioner George’s
deliberate indifference to a serious medical need.

Dr. Sagreiya and Nurse Practitioner George move to dismiss the deliberate indifference
claims against them.

We liberally construe Mr. Talbert’s claims against Dr. Sagreiya and Nurse Practitioner
George as alleging their deliberate indifference to a serious medical need. Our Court of Appeals
requires an inmate plead “(1) that the defendants were deliberately indifferent to their medical
needs and (2) that those needs were serious.”** A prison official is deliberately indifferent if he or
she “knows of and disregards an excessive risk to inmate health or safety; the official must both

be aware of facts from which the inference could be drawn that a substantial risk of serious harm
exists, and he must also draw the inference.”*° But allegations of “[nJegligence and malpractice
do not constitute” deliberate indifference to medical needs.*° Nor do prisoner disagreements with
the medical’s professional’s judgment as to the proper course of treatment.>’

“A medical need is serious . . . if it is one that has been diagnosed by a physician as requiring
treatment or one that is so obvious that a lay person would easily recognize the necessity for a
doctor’s attention.”? A medical need may also be serious “if ‘unnecessary and wanton infliction
of pain[]’ results as a consequence of denial or delay in the provision of adequate medical care.”°?
Examples of deliberate indifference include “where the prison official (1) knows of a prisoner’s
need for medical treatment but intentionally refuses to provide it; (2) delays necessary medical
treatment based on a non-medical reason; [] (3) prevents a prisoner from receiving needed or
recommended medical treatment[;]” and (4) “persists in a particular course of treatment ‘in the
29040

face of resultant pain and risk of permanent injury.

1. We dismiss Mr. Talbert’s deliberate indifference claim against Dr.
Sagreiya.

Mr. Talbert alleges Dr. Sagreiya “violated [his] Fourteenth Amendment right to timely and
adequate medical care and treatment.’*! Because Mr. Talbert is a pretrial detainee, we construe
Mr. Talbert’s complaint as alleging deliberate indifference to a serious medical need in violation
of the Due Process Clause of the Fourteenth Amendment.” Dr. Sagreiya argues Mr. Talbert fails
to plead a serious medical need and fails to plead Dr. Sagreiya possessed the requisite level of
intent to be held liable for deliberate indifference.”

Weare guided by multiple cases in which our Court of Appeals has examined district court
dismissals of inmates’ deliberate indifference claims. In McGinnis v. Hammer, the inmate

complained of severe knee pain.“ A physician’s assistant promptly saw the inmate and prescribed

Ibuprofen but did not physically examine the knee.*? The inmate filed a grievance. The inmate
later told the same physician’s assistant the Ibuprofen was not working. The physician’s assistant
“canceled the [prescription] without prescribing any other pain medication.”“* The inmate alleged
the physician’s assistant canceled the prescription in retaliation for filing a grievance and rendered
inadequate medical care in failing to conduct a physical examination of his knee.*” The district
court found the inmate’s disagreements about the course of action did not state a plausible claim
for deliberate indifference. The court explained “[e]ven if [the physician assistant] could be
considered negligent in assessing ligament strain instead of tendonitis, in failing to conduct a
physical examination of Plaintiff's knee, in declining to order diagnostic tests, or in failing to
initially provide ameliorative measures such as a knee brace, an ace wrap, or crutches, such
malfeasance would be insufficient to state an Eighth Amendment violation.“® Our Court of
Appeals affirmed the judgment.”

In Edwards v. Northampton County, a pretrial detainee contracted an infection in his leg,
allegedly resulting from an unclean cell.°° The district court granted summary judgment for the
prison officials and our Court of Appeals affirmed.°' Addressing the pretrial detainee’s deliberate
indifference claim, our Court of Appeals found relevant the fact the inmate received “some medical
treatment” and “the undisputed medical record shows that the medical defendants tailored
Edwards’ treatment to the symptoms he was displaying at the time, pursuant to their professional
judgment.”** Our Court of Appeals emphasized the pretrial detainee’s mere disagreement over
the adequacy of treatment does not rise to a deliberate indifference claim, as the inmate “offered
no evidence from which a reasonable juror could conclude that the defendants intentionally refused
to provide needed treatment, delayed necessary treatment for a non-medical reason, prevented
Edwards from receiving needed or recommended treatment, or persisted in a particular course of

treatment ‘in the face of resultant pain and risk of permanent injury.’”*?
Similarly, in Bryant v. Kaskie, our Court of Appeals affirmed the district court’s dismissal
of an inmate’s deliberate indifference claim.** The inmate claimed the defendant nurse practitioner
prescribed medication but failed to inform him about its known side effect, which caused him to
develop gynecomastia.°*> Our Court of Appeals found the nurse practitioner’s “alleged failure to
inform [the inmate] of the potential side effects of Risperidone is insufficient to demonstrate
deliberate indifference,” because “[e]ven if this allegation could rise to the level of negligence,
simple negligence cannot support an Eighth Amendment claim.”**

Mr. Talbert alleges Dr. Sagreiya “deprived” him a Flexiril prescription on October 18 and
November 6, 2018.°” But on November 12, 2018, Dr. Sagreiya prescribed Mr. Talbert Flexeril
and Immodium.*® Guided by McGinnis and Edwards, we find Mr. Talbert fails to sufficiently
allege deliberate indifference, as Dr. Sagreiya rendered medical attention and did not withhold
treatment. While Mr. Talbert may not agree with the timeliness of Dr. Sagreiya’s response, such
disagreement about the doctor’s chosen course of treatment (or even the doctor’s negligence) is
not enough to establish a deliberate indifference claim.

Mr. Talbert also alleges Dr. Sagreiya “withheld” the known side effects of the prescribed
inhaler. Mr. Talbert, however, also alleges he had access to the “Patient Information” pamphlet
which informed him of the inhaler’s possible side effects.°° But even to the extent Mr. Talbert
could show negligence, it is not enough. Our Court of Appeals in Bryant instructed a medical
professional’s failure to inform an inmate about a medication’s potential side effect does not
amount to deliberate indifference. This is particularly the case here, in which Mr. Talbert needed

the medication due to his asthma. Because Mr. Talbert does not plead sufficient facts indicating

Dr. Sagreiya acted with deliberately indifference to a serious medical need, we dismiss this claim.
2. We dismiss Mr. Talbert’s deliberate indifference claim against Nurse
Practitioner George.

Mr. Talbert alleges Mr. George “violated [his] Fourteenth Amendment right to timely and
adequate medical care and treatment.” We construe his claim against Mr. George as alleging
deliberate indifference to a serious medical need in violation of the Due Process Clause of the
Fourteenth Amendment. Mr. George moves to dismiss arguing Mr. Talbert fails to plead a serious
medical need and fails to plead Mr. George possessed the requisite level of intent to be held liable
for deliberate indifference.”

Mr. Talbert alleges Mr. George “deprived [him] of a prescription for Flexeril muscle
relaxants for [Mr. Talbert’s] known chronic lower-back spasms” on various occasions. Mr.
Talbert also alleges Mr. George “only prescribed [him] two (2) days worth [of] Immodium
capsules for his irritable bowel syndrome.” Both these allegations fail to rise to the level of
deliberate indifference. As discussed above, a few weeks after Mr. Talbert last asked Mr. George
for Flexeril, Dr. Sagreiya prescribed it.°° Mr. Talbert also eventually received the Immodium he
requested. Mr. Talbert does not allege facts indicating Mr. George intentionally or recklessly
failed to prescribe Flexeril or Immodium to inflict pain or suffering. Mr. Talbert alleges Mr.
George saw him on various occasions. He received frequent medical attention and eventually the
medication he requested. Like in Edwards and McGinnis, this is not deliberate indifference.

While Mr. Talbert may disagree about the timeliness of Mr. George’s response, Mr.

George’s failure to dispense medication as soon as Mr. Talbert requests it does not show deliberate

indifference.
B. We dismiss Mr. Talbert’s retaliation claim against Dr. Sagreiya.

Mr. Talbert alleges Dr. Sagreiya gave him an inhaler “to worsen [his] abnormal heart
condition in retaliation [for him] exercising his right to sue [Dr. Sagreiya] in a prior lawsuit.”
We construe his claim as one for First Amendment retaliation.

“A prisoner alleging retaliation must show (1) constitutionally protected conduct, (2) an
adverse action by prison officials sufficient to deter a person of ordinary firmness from exercising
his [constitutional] rights, and (3) a causal link between the exercise of his constitutional rights
and the adverse action taken against him.”°’ Causation can be shown through allegations of “(1)
an unusually suggestive time proximity between the protected activity and the allegedly retaliatory
action; or (2) a pattern of antagonism coupled with timing to establish a causal link.”®*

Mr. Talbert alleges Dr. Sagreiya retaliated against him for being named in a previous
lawsuit. Even assuming Mr. Talbert satisfies the first and second elements of retaliation, he pleads
no facts giving rise to a plausible inference of causation. Mr. Talbert does not allege details about
the prior lawsuit.” “[T]he timing of the alleged retaliatory action must be suggestive of retaliatory
motive.””° We cannot infer a temporal connection between Mr. Talbert’s constitutionally
protected right to sue and Dr. Sagreiya’s conduct.

C. We dismiss Mr. Talbert’s breach of contract claim.

Mr. Talbert alleges Dr. Sagreiya and Mr. George “breached an implied contract.””! Dr.
Sagreiya and Mr. George argue Mr. Talbert has not sufficiently alleged a contracted existed
between him and the defendants.

“To state a claim for breach of contract under Pennsylvania law, a plaintiff must allege

three things: (1) the existence of a contract, including its essential terms; (2) a breach of duty

imposed by the contract; and (3) resultant damages.””* Courts applying Pennsylvania law

10
generally do not recognize handbooks as contracts absent a clear intent of the parties to give a
handbook contractual effect.” This is especially true in the prison context, in which inmate cannot
““accept’ an offer from the [State Correctional Institution]” or reach a “‘meeting of the minds’
upon the terms of the handbook.”

Judge Lenihan, in an opinion adopted by Judge Gibson, applied this principle in Brightwell
v. Lehman." In Brightwell, the inmate alleged the Department of Corrections defendants breached
the Special Management Unit contract when they did not release him into general population upon
completion of the Special Management Unit program; they instead transferred him to another
facility.”° The district court dismissed this claim finding the handbook did not constitute a

contract.””

Mr. Talbert claims he had a contract with all defendants through the Inmate Handbook, but
he fails to allege any contractual terms or language in which Defendants expressed an intent to be
bound by the Inmate Handbook. Mr. Talbert therefore does not plausibly allege a state law breach
of contract claim.

II. Conclusion

We dismiss Mr. Talbert’s claim against Corizon because he failed to allege a policymaker
and a policy or custom. We dismiss Mr. Talbert’s deliberate indifference to a serious medical need
claim against Dr. Sagreiya and Mr. George because he did not allege sufficient facts showing either
defendant intentionally denied him treatment and disagreeing with the type and adequacy of
treatment is not enough to satisfy a deliberate indifference claim. We dismiss Mr. Talbert’s
retaliation claim against Dr. Sagreiya because he did not allege facts showing the alleged

retaliation occurred in close proximity to the constitutional right to sue, but we allow Mr. Talbert

11
to opportunity to amend his complaint to plea such facts. We also dismiss Mr. Talbert’s breach of

contract claim against Dr. Sagreiya and Mr. George as an inmate handbook is not a contract.

 

! “Despite Igbal’s heightened pleading requirements, the district court must be more flexible in its
interpretation of pro se pleadings.” Boyer v. Mohring, 994 F. Supp. 2d 649, 654 (E.D. Pa. 2014);
see Higgs v. Atty. Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011), as amended (Sept. 19, 2011)
(“[W]hen presented with apro se litigant, we ‘have a special obligation to construe his
complaint liberally.’” (quoting United States v. Miller, 197 F.3d 644, 648 (3d Cir.1999))).

2 Id. at] 15.

3 Id. at 4 4.

4 Mr. Talbert alleges he “was under the care of... Corizon.. . from approximately September 29,
2018, through April 15, 2019, with only an interval of approximately thirty (30) days.” ECF Doc.
No. 31 at § 12. Although unclear, we construe this as describing Mr. Talbert’s length of
incarceration.

> Id. at | 27.

6 Id. at § 28 (“On or about October 5, 8, 10, 23, and November 2, 2018, George deprived Plaintiff
of a prescription for Flexiril muscle-relaxants for Plaintiff[’]s known chronic lower-back
spasms.”).

"Id. at § 30.

8 Id. at 931.

9 Id. at § 29.

10 Td. at 931.

"Td. at | 32.

12 Id at 437.

12
 

Bd at 933.

14 Td. at F 34.

5 Td at 935.

16 Td. at { 36.

17 Id at 13.

18 1g

'9 Td. at J 14.

20 ECF Doc. No. 31 at § 44.

21 ECF Doc. No. 35. When considering a motion to dismiss “[w]e accept as true all allegations in
the plaintiffs complaint as well as all reasonable inferences that can be drawn from them, and we
construe them in a light most favorable to the non-movant.” Tatis v. Allied Interstate, LLC, 882
F.3d 422, 426 (3d Cir. 2018) (quoting Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n.27 (3d
Cir. 2010)). To survive dismissal, “a complaint must contain sufficient factual matter, accepted as
true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” /d. (citing Twombly, 550 U.S. at
556). Our Court of Appeals requires us to apply a three-step analysis under a 12(b)(6) motion: (1)
“it must ‘tak[e] note of the elements [the] plaintiff must plead to state a claim;’” (2) “it should
identify allegations that, ‘because they are no more than conclusions, are not entitled to the
assumption of truth;’” and, (3) “[w]hen there are well-pleaded factual allegations, [the] court
should assume their veracity and then determine whether they plausibly give rise to an entitlement
for relief.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quoting Zgbal, 556
U.S. at 675, 679).

22 City of Revere v. Massachusetts General Hospital, 463 U.S. 239, 244 (1983) (holding the Due
Process rights of a pretrial detainee are “at least as great as the Eighth Amendment protections
available to a convicted prisoner”); Estelle v. Gamble, 429 U.S. 97, 106 (1976) (finding “[a]cts or
omissions sufficiently harmful to evidence deliberate indifference to serious medical needs”
violate the Eighth Amendment right to be free from cruel and unusual punishment).

23 Lenhart v. Pennsylvania, 528 F. App’x 111, 115 (3d Cir. 2013).

*4 ECF Doe. No. 31 4 14.

*5 See ECF Doc. No. 35 at 8-12.

26 Toro v. Nutter, No. 13-7552, 2015 WL 4667670, at *3 (E.D. Pa. Aug. 6, 2015).
13
 

27 Lee y, Abellos, No. 13-0486, 2014 WL 7271363, at *9 (E.D. Pa. Dec. 19, 2014).

28 Td

2° See, e.g., Winn v. Philadelphia Prison Systems, No. 16-05275, 2017 WL 467632, at *3 (E.D.
Pa. 2017) (dismissing inmate’s Monell claim because “he has not identified a policy or custom of
Correctional Care Solutions that would establish a basis to hold it liable”); Buoniconti v. City of
Philadelphia, 148 F. Supp. 3d 425, 438-44 (E.D. Pa. 2015) (finding inmate failed to plead a policy

or custom).

30 ECF Doe. No. 31 at 27.

31 No, 15-5039, 2016 WL 2346754, at *3 (E.D. Pa. May 4, 2016).

32 Td. at *1,

33 Id. at *3.

34 Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999); see Lenhart, 528 F. App’x at 115.

35 Farmer v. Brennan, 511 U.S. 825, 837 (1994).

36 Edwards v. Northampton Cty., 663 F. App’x 132, 137 (3d Cir. 2016); see Spruill v. Gillis, 372
F.3d 218, 235 (3d Cir. 2004) (“Allegations of medical malpractice are not sufficient to establish
a Constitutional violation.”).

37 Spruill, 372 F.3d at 235.

38 Monmouth Cty. Corr. Institutional Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987)
(citation and internal quotation marks omitted).

39 Id. (internal citation omitted) (quoting Estelle v. Gamble, 429 U.S. 97, 103 (1976)).

49 Rouse, 182 F.3d at 197 (quoting White v. Napoleon, 897 F.2d 103, 109-11 (3d Cir. 1990)). We
are mindful courts originally applied this standard to alleged Eighth Amendment violations, but
our Court of Appeals instructs this standard also governs a pretrial detainee’s claims for inadequate
medical treatment in violation of the Fourteenth Amendment. See Edwards v. Northampton Cty.,
663 F. App'x 132, 135 (3d Cir. 2016).

4l ECF Doe. No. 31 § 44.

*” See Edwards, 663 F. App’x at 135.

43 ECF Doc. No. 35 at 12-15.

14
 

44 McGinnis v. Hammer, No. 15-398, 2017 WL 4286420, at *1 (W.D. Pa. July 28, 2017), report
and recommendation adopted,No. 15-398, 2017 WL 4236063 (W.D. Pa. Sept. 25,
2017), aff'd, 751 F. App’x 287 (3d Cir. 2018).

45 Id.

46 Id. at *3.

47 Id

48 Td. at *9.

49 McGinnis v. Hammer, 751 F. App’x 287 (3d Cir. 2018).

°° Edwards v. Northampton Cty., No. 12-5323, 2016 WL 7654661, at *1 (E.D. Pa. Apr. 29,
2016), aff'd, 663 F. App’x 132 (3d Cir. 2016).

>! Edwards v. Northampton Cty., 663 F. App’x 132, 137 (3d Cir. 2016).
52 Iq

°3 Id. (quoting Rouse, 182 F.3d at 197).

4 Bryant v. Kaskie, 744 F. App’x 39, 42 (3d Cir. 2018).
°5 Id. at 41.

°° Id. at 42.

°7 ECF Doc. No. 31 30.

8 Jd. at 931.

Id. at 435.

8° Td. at | 36.

6! Td. at 9 44.

6 ECF Doe. No. 35 at 12-15.

63 ECF Doc. No. 31 at | 28.

64 Id. at § 29.

65 Jd. at 931.
15
 

6 ECF Doc. No. 31 at J 37.

8? Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003) (citation and internal quotation marks
omitted).

68 DeFranco v. Wolfe, 387 F. App’x 147, 154 (3d Cir. 2010).

69 Id. at 4 37.

1 Miskovitch v. Hostoffer, 721 F. Supp. 2d 389, 396 (W.D. Pa. 2010).

7! Id. at 9 44.

? Alpart v. Gen. Land Partners, Inc., 574 F. Supp. 2d 491, 502 (E.D. Pa. 2008).

3 Tran v. State Sys. of Higher Educ., 986 A.2d 179, 183 (Comm. Ct. Pa. 2009) (discussing student
handbook); Luteran v. Loral Fairchild Corp., 688 A.2d 211, 214-15 (Pa. Super. 1997) (discussing
employer handbook); Sharp v. Whitman Council, Inc., No. 2007 WL 2874058, at *3 (E.D. Pa. Oct.
1, 2007).

4 Oatess v. Beard, 576 A.2d 398, 400 (Pa. Super. Ct. 1990).

5 Brightwell v. Lehman, No. 03-205, 2006 WL 931702 (W.D. Pa. Apr. 10, 2006).

76 Id. at *2.

7 Id. at *7.

16
